 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
       KAI COLLIER,                                 Case No. 19-cv-1599-BAS-RBM
11
                                    Plaintiffs,     ORDER GRANTING JOINT
12                                                  MOTION TO STAY
                                                    PROCEEDINGS
13           v.
                                                    [ECF No. 21]
14     STATE OF CALIFORNIA, et al.
15                               Defendants.
16
17         Presently before the Court is Plaintiff Kai Collier and Defendants J. Romero,
18   J. Huerta, and the California Department of Corrections and Rehabilitation’s Joint
19   Motion to Stay Proceedings and Modify the Scheduling Order. (ECF No. 21.) Due
20   to the ongoing COVID-19 pandemic, the parties’ attorneys are having difficulty
21   complying with the scheduling order. Counsel are unable to go into the office to
22   work and are attempting to work remotely. Defendants’ counsel also is experiencing
23   delays obtaining documents and information from CDCR. Accordingly, the parties
24   move to stay all deadlines in the scheduling order.
25         A scheduling order may be modified only upon a showing of good cause and
26   by leave of Court. Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations, Inc.,
27   975 F.2d 604, 609 (describing the factors a court should consider in ruling on such a
28   motion). The Court finds good cause to modify the scheduling order. The Court

                                              –1–
 1   GRANTS the Joint Motion. All dates set forth in the scheduling order (ECF No. 20)
 2   are STAYED. As stipulated, 30 days from the date of this order, and then every 30
 3   days thereafter, the parties are to file a joint report updating the Court on their current
 4   working conditions and abilities to properly litigate this case.
 5         IT IS SO ORDERED.
 6   DATED: March 24, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                –2–
